—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered December 5, 1996, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
Defendant’s claim that he was denied his constitutional right to a speedy trial is unreviewable, since he has provided the minutes of only one of the numerous relevant adjournment dates (People v Olivo, 52 NY2d 309, 320). In any event, an analysis of the Taranovich factors indicates that defendant was not denied his constitutional right to a speedy trial (People v Taranovich, 37 NY2d 442). We note that relatively little .of the delay is attributable to the People and that defendant has not established that his defense was prejudiced by the delay. We have considered and rejected defendant’s remaining arguments. Concur — Sullivan, J. P., Nardelli, Williams, Rubin and Andrias, JJ.